NYSE MKT: LEI LUCAS ENERGY JUNE 2013 Underperforming?? Logal woes - cash poor: burn LOE Strategy Company Pro's -asset rich -producing 300 bbl/day -some core competencies *hi upside from here! Action Plan 1.Resolve legal issues 2.fix balance sheet 3. "right-size' G&A 4. optimize field ops 5. initiate growth strategy! SAFE HARBOR This presentation includes forward-looking statements, which give the Company's current expectations or forecasts of future events based on currently available information. Forward-looking statements are statements that are not historical facts, such as expectations regarding drilling plans, including the acceleration thereof, production rates and guidance, resource potential, incremental transportation capacity, exit rate guidance, net present value, development plans, progress on infrastructure projects, exposures to weak natural gas prices, changes in the Company's liquidity, changes in acreage positions, expected expenses, expected capital expenditures, and projected debt balances. The assumptions of management and the future performance of the Company are subject to a wide range of business risks and uncertainties and there is no assurance that these statements and projections will be met. There are risks and uncertainties associated with acquisitions of assets. Factors that could affect the Company's business include, but are not limited to: the risks associated with drilling of oil and natural gas wells; the Company's ability to find, acquire, market, develop, and produce new reserves; the risk of drilling dry holes; oil and natural gas price volatility; derivative transactions (including the costs associated therewith and the abilities of counterparties to perform thereunder); uncertainties in the estimation of proved, probable, and possible reserves and in the projection of future rates of production and reserve growth; inaccuracies in the Company's assumptions regarding items of income and expense and the level of capital expenditures; uncertainties in the timing of exploitation expenditures; operating hazards attendant to the oil and natural gas business; drilling and completion losses that are generally not recoverable from third parties or insurance; potential mechanical failure or underperformance of significant wells; availability and limitations of capacity in midstream marketing facilities, including processing plant and pipeline construction difficulties and operational upsets; climatic conditions; availability and cost of material, supplies, equipment and services; the risks associated with operating in a limited number of geographic areas; actions or inactions of third-party operators of the Company's properties; the Company's ability to retain skilled personnel; diversion of management's attention from existing operations while pursuing acquisitions or dispositions; availability of capital; the strength and financial resources of the Company's competitors; regulatory developments; environmental risks; uncertainties in the capital markets; general economic and business conditions; industry trends; and other factors detailed in the Company's most recent Form 10-K, Form 10-Q and other filings with the Securities and Exchange Commission. If one or more of these risks or uncertainties materialize (or the consequences of such a development changes), or should underlying assumptions prove incorrect, actual outcomes may vary materially from those forecasted or expected. The Company undertakes no obligation to publicly update or revise any forward-looking statements except as required by law. For filings reporting year-end 2012 reserves, the SEC permits the optional disclosure of probable and possible reserves. The Company has elected not to report probable and possible reserves in its filings with the SEC. We use the term “net risked resources” or “inventory” to describe the Company’s internal estimates of volumes of natural gas and oil that are not classified as proved reserves but are potentially recoverable through exploratory drilling or additional drilling or recovery techniques. Estimates of unproved resources are by their nature more speculative than estimates of proved reserves and accordingly are subject to substantially greater risk of actually being realized by the Company. Estimates of unproved resources may change significantly as development provides additional data, and actual quantities that are ultimately recovered may differ substantially from prior estimates. This summary includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Act”) and Section 21E of the Securities Act of 1934, as emended.In particular, the words “believes”, “expects”, "may," "expects," "projects," "anticipates," "plans," "believes," "estimate," "will," "should," and certain of the other foregoing statements may be deemed forward-looking statements. INVESTMENT HIGHLIGHTS - THE "NEW" LUCAS ENERGY • An asset-rich O&G company with significant acreage positions in the Eagle Ford and Eaglebine resource plays as well as Austin Chalk, Buda and Glen Rose formations. • Strategic shift from acquisition of underperforming properties to development of our existing assets • Committed to creating shareholder value through developing our asset base, improving operating efficiencies, and building a strong balance sheet. • Strengthened balance sheet and returned to positive cash flows in 4th quarter 2013 • Resolved outstanding litigation and outdated data records • Well-positioned to continue to generate positive cash flow in 2013 “New management, new strateopportunities” COMPANY OVERVIEW Low-risk growth strategy Develop and high-grade / monetize existing asset base; Unlock reserve potential through new drilling, laterals and deeper horizons; Finance with cash flow, new debt instruments, project finance or equity Areas of focus in South-Central Texas Eagle Ford Shale (oil window); Austin Chalk; Buda; Eaglebine; Glen Rose Significant proved acreage position over 15,000 net acres in South & Central Texas; Abundant drilling opportunity in existing leasehold; SEC PV-10 proved $130MM+; KEY STOCK INFO- stock price (a/o 6/19/2013) $1.30 stock symbol LEI/NYSE Market Capitalization ($ mil) (1) $37.57 (1) as of 3/31/2013 NEAR-TERM STRATEGIC OBJECTIVES Focused on 5-goal turnaround program ü Favorably resolve legacy legal matters (DONE) ü Increase efficiency of field operations and reduce overhead (DONE) ü Generated positiveEBITDA(ACHIEVED IN Q4 FY2013) ü Develop additional low-risk opportunities to increase production • Solidify our capital positing and long-term development strategy Ultimate goal is maximizing shareholder value • Increase production, property value and reserves • Expand LEI’s asset base and operate efficiently • Increase profit margins OBJECTIVES MET TO DATE FINANCIAL Generated positive cash flows in FYQ4 2013; Reduced expenses will result in $3MM annual savings; Monetized and sold non-strategic assets; Significantly improved balance sheet LEGAL Favorably resolved two legal disputes, resulting in $28 million reduction in liabilities; Resolved 20 Lien/Demand notice actions; Avoided material dilution with settlements LAND Reviewed, analyzed and properly recorded company lease records and improved / automated data reporting systems; Reconciled and corrected old land data; Currently mapping leases ASSET OVERVIEW PRODUCING HORIZON COUNTY EAGLEFORD & AUSTIN CHALK EAGLEBINE & GLENROSE OTHER GONZALES WILSON ATASCOSA KARNES FRIO LEON MADISON SABINE LUCAS ACREAGE FYE2013 (approx) gross acreage (surface area) 21,000 net acreage: (by subsurface formation) austin chalk 19,000 Below the Austin Chalk 8,000 FISCAL YEAR END RESERVE REPORT 2(Mbbl) NET GAS (Mmcf) NET BOE (6:1) PDP 251, 0, 251, PUD 4,880 2643 5320 TOTAL 5131 2643 5572 UNDISC. CF ($MM) $18.0 $270.7 $288.6 PV-10 ($MM) $12.6 $120.1 $132.6 *Oil $97.24/BBL (Net $104.76), Gas $4.03/Mmbtu (Net $3.51/Mmbtu) FISCAL YEAR END RESERVE REPORT 2(Mbbl) NET GAS (Mmcf) NET BOE (6:1) undisc. cf ($MM) PV-10 ($MM) PDP 402 0 402 $28.6 $19.4 PUD 6621 10722 8408 252.7 84.9 TOTAL 7024 10723 8810 281.30 104.30 *Oil $98.25/BBL (Met $93.89), Gas $3.72/Mmbtu (Net $2.73/Mmbtu) ü Over 100 Proved Drilling Locations ü Known Resource Areas ü Offsetting Production review fye march 31, 2013 estimates 2013 ye estimated production (boe) cagr 45% 27,833 2010 ~85,000 2013 p1 reserve (mm-boe) cagr 40% 2.0 5.6 2010 2013 proven reserve pv-10 (mm$) cagr40% $48.9 $132.6 2010 2013 revenue (mm$) cagr 67% $1.8 2010 ~$8.2 2013 REVIEW FYE MARCH 31, 2&A (MM$) CAGR 52% $1.7 2010 ~$6.0 2013 LOE (MM$) CAGR 56% $1.0 2010 ~$3.8 CAGR -37% 2013 2010 $(2.3) 2013 ~$(5.9) NET INCOME (MM$) CAGR 5% 2010 $(1.2) 2013 ~$(1.4)OPERATING CASH FLOWS(MM$) REVIEW FYE MARCH 31, 2(MM4) $2.0 $1.6 $1.2 $0.8 $0.4 $- LOE -35% G&A -47% AVE Q1-Q3 4Q13E EFFECT OF RECENT BALANCE SHEET REPOIR (MM$) $35.0 $30.0 $25.0 $20.0 $15.0 $10.0 $5.0 $- AVE Q1-A3 4Q13 E -$25MM OPPORTUNITY In December 2012, the following objectives were set by the new management: ü Favorably resolve legacy legal matters ü Increase the efficiency of our field operations and reduce corporate overhead ü Move the business to a cash-flow positive position ü Develop additional low-risk opportunities to increase production • Solidify capital position & long term development strategy opportunity Lucas Energy Inc. is now at the threshold of its growth step.The opportunity is present, clear and abundant for a company our size: • $270 Million in Undiscounted Cash Flows based on Proved Undeveloped Reserves as defined by our independent third party engineering firm • $132 Million in Discounted Cash Flows on Proved Reserves • Over 100 drill sites located in prolific oil producing regions, including the Eagle Ford Shale and Eaglebine centers of activity • Committed, dedicated and successful management team in place, motivated and forward looking Eagle Ford Shale “The Eagle Ford Shale has the potential to be the single most significant economic development in our state’s history.”(1) • The Eagle Ford Shale (EFS) is a geological formation directly beneath the Austin Chalk EFS is considered to be the “source rock”, or the original source of hydrocarbons that are contained in the Austin Chalk above it • Located in South Texas • Produces from various depths between 4,000 -14,000 feet • Produces variable amounts of dry gas, wet gas, NGLs, condensate and oil;most of Lucas’ leases are in the oil and wet gas windows • Average 263 rigs running in EFS, or 15% out of 1,750 total US rig count(2) • Almost $30 billion will be spent developing the play in 2013. • Texas Railroad Commission , March 2013 • Baker Hughes rig count EAGLE FORD/CHALK OVERVIEW TOP EAGLE FORD LANDHOLDERS EOG RESOURCES CHESAPEAKE ENERGY BHP Billiton Marathon Oil ConocoPhillips Murphy Oil Pioneer/Reliance Anadarko Talisman/Statiol Swift Energy Acres 700k 600k 500k 400k 300k 200k 100k OilandEnergyDaily.com eagle ford/chalk overview Eagle Ford Shale Play, Western Gulf Basin, South Texas Rio Grande Embayment Wilcox Midway Escondido Olmos San Miguel Austin Anacacho LS Upson Mounds Eagle Ford Buda Del Rio Georgetown Edwards Salmon Peak McKinight West Nueches Stuart City Glen Rose Albian Cenomanian Turonian Gulfian Cretaceous Comanchean Tert. System Series Eagle Ford Producing Wells (HPDI) oil gas Eagle Ford Petroleum Windows (Petrohawk, EOG, DI) oil wet gas/condensate dry gas Top Eagle Ford Subsea Depth Structure, Ft (Petrohawk) Eagle Ford Shale Thickness, Ft (EOG) Eagle Ford Shale-Austin Chalk Outcrops (TNRIS) (NW $mt of Eagle Ford Austin Chalk presence) EAGLE FORD/CHALK OVERVIEW AUSTIN CHALK TREND SYSTEM SERIES RIO GRANDE EMBAYMENT WOKCOX MIDWAY ESCONDIDO OLMOS SAN MIGUEL ANACHACHO LS UPSON MOUNDS AUSTIN EAGLE FORD BUDA DEL RIO GEORGETOWN SALMON PEAK MCKNIGHT WEST NUECHES STUART CITY EDWARDS GLEN ROSE ALBIAN CAMANCHEAN CRETACEOUS GULFIAN TURONIAN EOCENE-PALEONCENE TERT. GIDDINGS FIELD PEARSALL FIELD BROOKLAND FIELD SAN ANTONIO AUSTIN CHALK • Lucas’ original drilling activity began in Gonzales County, Texas, above the base of the Austin Chalk formation • Lying directly above the Eagle Ford shale, the Austin Chalk is a dense limestone varying in thickness from 200 to 800 feet • The formation produces both oil and natural gas from localized fractures • The Austin Chalk is being developed primarily with horizontal drillingand multi-stage fracs • The fractured nature of the Austin Chalk lends itself to horizontal drilling because the horizontal well can intersect many fractures in the producing section of the formation GONZALES EAGLE FORD/AUSTIN CHALK GUADELUPE GONZALES EAGLE FORD OPERATORS LUCAS ENERGY FOREST OIL EOG MARATHON/SANCHEZ PENN VIRGINIA HUNT OIL OTHERS DEWITT KARNES WILSON EAGLEBINE • An organic rich section located below the Austin Chalk and above the Buda limestone Includes both the Eagle Ford shale and the Woodbine sandstone Primarily concentrated in Brazos, Madison, Walker and Grimes counties • Located in East Texas, north of Houston • Produces from optimum depths 7,500 – 13,500 feet • Lower Eaglebine as characteristics of typical “hot shale” • Upper Eaglebine is a collection of sandstone packages, making it more conventional in nature, inter-bedded with organic rich shales • Studies and log data indicate hydrocarbon bearing formations that exhibit higher resistivity and porosity • Permeability is generally low, but horizontal drilling and multi-stage fracs (10-25 stages) have proven successful in enhancing well productivity Eaglebine / Buda – Glen Rose OVERVIEWEagle Ford to the east Activity is starting to pick up on the northeastern trend of the Eagle Ford Shale okl field, where the shale formation meets the Woodbine Sandstone. The area is being called the "Eaglebine." San Antonio Detail area Eagle Ford Shale Wells as of Nov. 12: Permit acqired, well not complete -Oil well -Gas well BASTROP, FAYETTE, LEE, MILAM, BURLESON, BRAZOS, ROBERTSON, LEON, MADISON, GRIMES, WALKER, 0-20 MILES SOURCE: Texas Railroad Commission San Antonio Express News SYSTEM SERIES EUROPEAN STAGE GULF COAST SERIES/STAGE SOUTH TX (SUBSURFACE) EAST TX (SUBSURFACE) CRETACEOUS EARLY LATE ALBIAN CENOMANIAN TURONIAN MIDDLE UPPER COMANCHEAN GULFIAN AUSTIN EAGLE FORD WOODBINE WASHITA FREDERICKSBURG AUSTIN WOODBINE EAGLE FORD SH BUDA DEL RIO GEORGETOWN EDWARDS GLEN ROSE SUBCLARKSVILLE SHALE HARRIS LEWISVILLE DEXTER MADISON walker buda-rose operators lucas energy navidad burk treadstoneEaglebine / Buda – Glen Rose DEVELOPMENT ü Identified numerous development opportunities that could be conducted between now and of fiscal year-end 2014, including: • Existing lateral clean-outs • New laterals from existing wells • Re-entry and deepening of existing wells • New drill wells ü Lateral clean-outs to commence in July 2013 ü Financing alternatives actively under review INVESTMENT HIGHLIGHTS THE “NEW” LUCAS ENERGY • An asset-rich O&G company with significant acreage positions in the Eagle Ford and Eaglebine resource plays as well as Austin Chalk, Buda and Glen Rose formations. • Strategic shift from acquisition of underperforming properties to development of our existing assets • Committed to creating shareholder value through developing our asset base, improving operating efficiencies, and building a strong balance sheet. • Strengthened balance sheet and returned to positive cash flows in 4th quarter 2013 • Resolved outstanding litigation and outdated data records • Well-positioned to continue to generate positive cash flow in 2013 “New management, new strategy and new opportunities”
